Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 1 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-X

 

JAMAHL BRACEY,

PLAINTIFF,
VERIFIED COMPLAINT

-AGAINST- DOCKET NO.

THE CITY OF NEW YORK, POLICE
OFFICER, JONATHAN RUIZ, SGT.
THOMPSON, AND ONE OTHER
UNKNOWN POLICE OFFICER

DEFENDANTS,
xX

 

Now Comes Plaintiff Jamal A. Bracey BY AND THROUGH HIS Attorney Pamela D. Hayes,

Esq. and files his complaint as a A Diversity of Citizenship

 

Action and various US Civil Rights Statutes.(42 USC § 1983 and 1998)

PLAINTIFF, brings this action pursuant to 42 U.S.C. Section 1983 and 1998 and New
York State Law for Violations of his Civil Rights of the United States Constitution and Statutes,
as well as those secured by the Constitution of the New York and New York State Statutes, due
to his Wrongful Arrest, False Arrest, Malicious Prosecution, False Imprisonment, Negligent
Infliction of Emotional Distress, Failure to Train, Supervise and Retain NYC Police Officers
caused by their pervasive misconduct. Plaintiff also asserts to supplement State Law claims
against all defendants and as part of this Court’s Pendant Jurisdiction over those claims.

PRELIMINARY STATEMENT

1. Plaintiff brings this action pursuant to 42 USC Section 1983 and Section 1988 and State

law violations of his Civil Rights as said rights are secured by said statutes and the Constitutions
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 2 of 21

of the State of New York and the United due to his Wrongful Arrest, False Arrest, Malicious
Prosecution, Negligent Infliction of Emotional Distress, Failure to Train, Supervise, and Retain
caused by Pervasive misconduct of the City of New York’s Police Department. Plaintiff also
asserts supplemental state law claims against all defendants as part of this Court’s Pendant
Jurisdiction.
Plaintiff also files this case under Diversity of Citizenship, as he is a Citizen of the
Commonwealth of Virginia.

PROCEDURAL HISTORY
2. PLAINTIFF COMPLETED HIS 50H HEARING on October 2018 and then he returned
for the transcript of the 50H hearing on November 27, 2018.
3. Plaintiff was found NOT GUILTY at the Brooklyn N TVB in Brooklyn, New York
11217. The Police were found not to have a sufficient basis for stopping plaintiff for an
insufficient turn. (See Plaintiffs exhibit 1).

JURISDICTION

4. This action is brought pursuant to 42 U.S.C § 1983 and 42 U.S.C. § 1988, as well as
through the First, Fourth, Fifth, Sixth, Eighth and Fourteenth Amendments to the United States
Constitution and in violation of the Constitution of the State of New York.
5. Subject Matter Jurisdiction is founded upon 28 U.S.C §§ 1331, 1332, 1342, and 1343 and
1367, and the 1°, 4", 5" and 14 amendments of the U.S. Constitution
6. The controversy exceeds $75, 000 exclusive of interest and cause.

VENUE
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 3 of 21

ts Venue is properly laid in the Southern District of New York Under Section 28 U.S.C §
1391, Subdivision A and B in that, this is the district in which Defendant resides and Plaintiff is a

Citizen of Alexandra, Virginia.

JURY DEMAND
8. Plaintiff respectfully demands a trial by jury of all issues in this matter pursuant to
Federal R.Civ.P. 38, Subdivision (b).
PARTIES
M. Plaintiff Jamahl Bracey is an African American male, citizen of the Commonwealth of

Virginia and of the United States all times throughout. Plaintiff Jamahl Bracey is currently a

resident of Alexandria City County, Virginia. His address is 214 N. Patrick Street, Alexandria,

VA. 22314.

10. | Defendant is a Municipal Corporation, residing in the City and State of New York.
PROCEDURAL HISTORY

11. Plaintiff completed his 50H Hearing in October 2018, and submitted a corrected transcript on

February 12, 2019. He went to a hearing on the Merits of the ticket on November 27, 2018.

Plaintiff was found NOT GUILTY of all charges on that date at the Brooklyn N TVB. in

Brooklyn, New York 11217. (See Plaintiff's exhibit 1).

12. Defendants were found not to have any probable cause for stopping Plaintiff, at the scene.

13. The arresting Officer P.O Ruiz testified at the hearing and was found not to be credible

nor to have had a sufficient basis to stop Plaintiff and take him to the police precinct.

14. That at all times hereinafter mentioned, defendants Ruiz, Thompson, a female PO (last

name unknown) were relevant employees of the New York City Police Department and are being

sued in their individual and official capacity.
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 4 of 21

15. That at all times herein mentioned defendants, City of New York and the aforementioned
P.O. Ruiz, Sgt. Thompson and the unnamed female officer, were acting under color of state law
and not in compliance with the official rules, regulations, laws, statutes, customs, usages and/or
practices of the State of New York, the City of New York and the Constitution of the State of
New York and the Constitution of the United States.

16. The case arises as a result of the Plaintiff and two black male friends having dinner at a
restaurant in Brooklyn, NY called “Woodlawn” located on the 6" Avenue and Flatbush Avenue.
17. Plaintiffs cousin Trenton Bracey and another individual by the name of Dino L.N.U. The
claim arises from a traffic stop by three NYC Police Officers: Officer Ruiz, and two other
unnamed officers, one which was a Sergeant Thompson.

18. After Plaintiff and his cousin left the restaurant, they went to the Plaintiff's car which was
parked in front of the restaurant on Flatbush Avenue. Plaintiff made an immediate turn unto 6h
Avenue after signaling.

19. The police were following Plaintiff and after two stop lights, which he stopped at and, the
police signaled for Plaintiff to pull over by using their head lights for no apparent reason.

20. Plaintiff was forced to get out of the car and was asked a series of questions by a Officer
Ruiz, which he answered. Plaintiff was asked to take a Breathalyzer and he asked for a basis.
Ruiz told Plaintiff he didn’t signal, but the police were behind Plaintiff when he turned using his
signal and did nothing for about four (4) blocks, even while Plaintiff stopped at two red lights.
21. Sgt. Thompson came up and injected himself in the confrontation and kept demanding
that Plaintiff take a breathalyzer test. Plaintiff's cousin, a retired NYC Police detective, asked

Sgt. Thompson to ID himself and was told to stay in the car or he would be “taized.”
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 5 of 21

22. The female officer and Sgt. Thompson both pulled out their taizers and pointed them at a
former police officer and Plaintiff.

23. Plaintiff was then handcuffed by officer Ruiz, pursuant to the commands of Sgt.
Thompson and taken to the 78™ Police Precinct. During the arrest there was a female pedestrian
walking her dog and voiced her objection to what was happening.

24. Plaintiff's keys were taken, and his car was driven by the police officers to the precinct.
The other passenger and Retired Officer Bracey were forced to walk “in the rain” to the precinct.
Plaintiff had given his keys to former Detective Bracey to drive his car. There was no reason for
the passengers not to drive, since they both had valid driver’s license.

25. Plaintiff was processed and held in back in a cell. After speaking with retired officer
Bracey, the desk sergeant spoke with Plaintiff about what occurred, Sergeant Thompson came
back and told Plaintiff he’d have to “blow” in the breathalyzer. Plaintiff told Sgt. Thompson he
was uncomfortable. Thompson suggested Plaintiff talk with his cousin and then Plaintiff took the
test as it seemed he would not be able to leave without doing so. No one ever mentioned any
probable cause as a basis for a stop nor failing to signal.

26. Thereafter, Thompson continued to harass Plaintiff by asking how many drinks he had.
Plaintiff had not received any Miranda Hearing. Plaintiff was then told he could leave and given
a ticket for an insufficient signal left turn.

27. Plaintiff has been devastated by this experience. He drove home to Virginia. Sought Counsel,
and filed a “Notice of Claim” on March 1, 2018.

28. Plaintiff went to trail on the manufactured “turn signal” explanation. The court found
that there was an insufficient basis for the stop, “No probable cause and didn’t meet their burden.

Plaintiff was acquitted on November 27, 2018.
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 6 of 21

29. Plaintiff went to a 50H Hearing on October 18, 2018, and filed the corrections on the
Errata sheet on February 12, 2019.
30. Plaintiff files this timely summons and Complaint as a result.
31. The City of New York is Municipality who is a Citizen of all five (5) counties. Plaintiff
files his Complaint in New York County (which is the seat of municipal government) which is in
the Southern District of New York.
32. PO Jonathan Ruiz, is a police officer with the City of New York, who was acting in his
official capacity as a police officer. Police Sergeant Thompson, is a police sergeant (First name
unknown) who was perform in his official capacity as a police officer.
33. The female police officer’s name is unknown, but she was working with PO Ruiz and
Sergeant Thompson on the date in question, and will be ascertained during discovery.
34. At all times herein mentioned are defendants were acting under the color of the law, to
wit, under color of statutes, ordinances, regulations, policies, customs and of the City of New
York, State of New York and the Constitution of the United States.
35. Plaintiffs injuries and damages include, but are not limited to:
a) His false and malicious prosecution in traffic court, abuse of process, and false arrest and
false imprisonment;
b) His loss of his liberty for a total of 4 hours, his emotional injuries of having to attend a
traffic court trial and loss of his car.
c) Emotional injuries and injuries as a result of his experiences in the entire process of being
stopped for no probable cause.

d) Past and future mental and emotional injuries and pain and suffering;
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 7 of 21

e) Legal fees and expenses for which he is responsible in the traffic court case and
investigation in excess of ten thousand dollars ($10,000) based upon hours of attorney
time necessitated by the vigorous preparation against the Police Department, a pretrial
investigation by Counsel, and a trial at the Traffic Violations Bureau.

f) The loss of employment income, and diminution of future earning ability, due to his
emotional illness as a result of being, unlawfully stopped and abused by the police.

36. As aresult of the foregoing, Plaintiff sustained monetary damages inter alia, for negligent
infliction of emotional duress, embarrassment, humiliation, false arrest, false imprisonment, pain
and suffering, deprivation of his State rights, costs, attorney’s fees, due to negligence by the City
of New York’s Police Department. In that they failed to properly train and supervise its
employees, as well as emotional duress by Police Officers of the City of New York, in their

individual capacities as police officers, and the delineated federal charges.

FIRST CLAIM FOR RELIEF
NEGLIGENT HIRING AND RETENTION AND
NEGLIGENT SUPERVISION AND TRAINING

37. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “36” with the same force and effect as if fully set forth herein.

38. Upon information and belief, defendants failed to use reasonable care in the hiring,
retention and training said defendants.

39. Defendant City of New York Department knew or should have known in the exercise of
reasonable care, the propensities of the defendants to engage in the wrongful conduct heretofore

alleged in this complaint.
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 8 of 21

40. Upon information and belief, the municipal defendants failed to use reasonable care in
training, supervision and retention of Defendants.
Al. As a result of the conduct of Defendants, Plaintiff, Jamahl Bracey sustained, inter alia,
emotional distress, embarrassment and humiliation, deprivation of state constitutional rights,
punitive and special damages.
42. All of the foregoing acts by the Defendants deprived plaintiff Jamahl Bracey of federally
protected rights, including, but not limited to, the right:

A. To be deprived of liberty without due process of law;

B. To be free from seizure and arrest not based upon probable cause;

C. To be free from unwarranted and malicious traffic and criminal allegations

and prosecution;

D. To be free from malicious abuse of process;

E. To receive equal protection under the law;
43. As a result of the foregoing, Plaintiff Jamahl Bracey is entitled to compensatory
damages against the Municipal Defendant in the sum of $1,000,000.00 (one million dollars) and
against individual defendants, in the sum of $300.000.00 (three hundred thousand dollars) each.

STATE CLAIMS AGAINST MUNICIPAL DEFENDANTS

SECOND CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
MALICIOUS PROSECUTION

44. Plaintiff repeats, reiterates and re-alleges each and every allegation contained in
paragraphs numbered “1” through “43” with the same force and effect as if fully set forth herein.
45. Defendants provided superior police officers with false information in an attempt to

induce the arrest and prosecution.
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 9 of 21

46. Defendants importuned the Traffic Violations Bureau to prosecute Plaintiff Jamahl
Bracey as of November 27, 2018, when he was tried for failing to give traffic signal.

47. All Defendants were directly and actively involved in the initiation of traffic violation
proceedings against Plaintiff Jamahl Bracey.

48. Defendants knew or should have known that there was no probable cause to initiate
criminal proceedings against Plaintiff Jamahl Bracey.

49. All Defendants were motivated by actual malice in initiating traffic violation
proceedings against Plaintiff Jamahl Bracey.

50. Defendants Ruiz, Thompson and unnamed Female officer misrepresented and falsified
evidence before the NYC Traffic Violations Bureau.

51. Defendants refuse to give exculpatory evidence which would have exonerated Plaintiff
without the need for a trial.

52. All Defendants withheld exculpatory evidence from the NYC Traffic Violations Bureau.
53. Defendant Ruiz was directly and actively involved in the continuation of criminal
proceedings against Plaintiff Jamahl Bracey.

54, All Defendants knew or should have known that there was no probable cause to urge the
continuation of traffic proceedings against Plaintiff Jamahl Bracey.

55. All Defendants were motivated by actual malice in urging the continuation of the
breathalyzer proceedings against Plaintiff Jamahl Bracey.

56. Notwithstanding the Perjurious and fraudulent conduct of Defendants in the Traffic Court
proceedings were terminated in Plaintiff Jamahl Bracey’s favor on or about November 28, 2018,
when all charges against him resulted in a traffic violations judge finding Plaintiff NOT

GUILTY.
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 10 of 21

THIRD CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

57. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “56” with the same force and effect as if fully set forth herein. Plaintiff
was also not allowed the use of his car after he was arrested.

58. The aforementioned conduct was extreme and outrageous, and exceeded all bounds of
reasonable decency.

59. The aforementioned conduct was negligent and cause severe emotional distress to
Plaintiff Jamahl Bracey.

60. The aforementioned conduct was committed by all defendants while acting within the
scope of their employment.

61. The aforementioned conduct was committed by all defendants while acting in furtherance
of their employment with the City of New York.

62. As a result of the aforementioned conduct, Plaintiff Jamahl Bracey suffered severe
emotional distress, mental injury, together with embarrassment, public humiliation, shock, fright

and loss of freedom.

FOURTH CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
NEGLIGENT HIRING, SUPERVISION AND RETENTION

63. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “62” with the same force and effect as if fully set forth herein.
64. | Upon information and belief, defendants failed to use reasonable care in hiring and

retention of all Defendants.
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 11 of 21

65. Defendants, the City of New York, and the New York Police Department knew, or
should have known, in the exercise of reasonable care, the propensities of all Defendants, to
engage in the wrongful conduct heretofore alleged in this Complaint.

66. As a result of the conduct of the Defendant, City of New York, and all individual
defendants, Plaintiff Jamahl Bracey sustained, inter alia, emotional distress, embarrassment, and

public humiliation, deprivation of his constitutional rights, and punitive special damages.

FIFTH CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
NEGLIGENT TRAINING AND SUPERVISION

67. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “66” with the same force and effect as if fully set forth herein.

68. Upon information and belief, Defendants, the New York Police Department, and City of
New York, failed to use reasonable care in the training and supervision of Defendants herein
named.

69. As a result of conduct of Defendants, Plaintiff Jamahl Bracey sustained, inter alia,
emotional distress, embarrassment, and humiliation, deprivation of his constitutional rights,
punitive and special damages.

70. As a result of the foregoing, Plaintiff Jamahl Bracey is entitled to compensatory
damages against Defendants, New York Police Department and the City of New York, in a sum
to be determined, and is further entitled to punitive damages in the sum of $1,000,000.00 (one

million dollars).

SIXTH CLAIM FOR RELIEF UNDER THE NEW YORK STATE LAW
(Malicious Prosecution Under State Law; All Defendants)

71. Plaintiff repeats, reiterates and realleges each and every allegation contained in

paragraphs “1” through “70” of this Complaint.
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 12 of 21

72. By virtue of the foregoing, the Individual Defendants, acting in concert with each other
and with additional persons for whose acts they are liable, initiated, continued, and/or caused the
initiation or continuation of, criminal proceedings against Plaintiff.

73. The criminal proceedings terminated in Plaintiffs favor, by virtue of a NOT GUILTY

verdict (November 28, 2018), on all counts.

74, There was no probable cause for the commencement or the continuation of the traffic
proceedings.
75. The Defendants acted with actual malice.

76. Defendants and the City of New York are liable under the principle of respondent

superior.

SEVENTH CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
(Monell/42 U.S.C. § 1983: Claim Against Defendant City of New York
For the Actions of The City of New York, the named and unnamed Police Officers)

77. ~~ Plaintiff repeats, reiterates and realleges each and every allegation contained in
Paragraphs “1” through “76” as if fully set forth herein.

78. The foregoing violations of Plaintiffs federal constitutional rights and injuries were
further directly, foreseeably, proximately, and substantially caused by the conduct, chargeable to
Defendant City, amounting to deliberate indifference to the constitutional rights of persons,
including Plaintiff, who was investigated, arrested, or prosecuted for alleged criminal activities.
79. Prior to Plaintiffs arrest, policymaking officials at the City of New York Police
Department, with deliberate indifference to the constitutional rights of individuals suspected or
accused of criminal activity, to the risk of arresting, prosecuting and convicting innocent people,

and to the right of all criminal suspects and defendants to due process and a fair trial,
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 13 of 21

implemented plainly inadequate policies, procedures, regulations, practices, customs, training,
supervision, and discipline concerning:

(a) The use of excessive promises of rewards and unduly coercive interrogation
techniques with vulnerable potential witnesses, including drug users and addict,
drug dealers, and/or individuals fearing prosecution and imprisonment for their
own personal criminal behavior;

(b) The determination of probable cause to make an arrest; and

(c) The continuing duty of police investigators to preserve and to make timely
disclosure to the Police Department, during criminal investigation and
prosecutions, of all material evidence or information (“Brady material”) favorable
to a person suspected, accused or convicted of criminal conduct, including but not
limited to, evidence of innocence, evidence that an identifying or prosecution
witness is unreliable or lacks general credibility, evidence that a prosecution
witness has made inconsistent statements about material facts, and evidence that a
prosecution witness has a motive, bias or interest affecting his credibility, or has
been pressured or coerced, so that the District Attorney could comply with his
constitutional obligation to disclose such information to the defense under Brady.
In this instance the Police never released the results of the breathalyzer.

80. With respect to “a” and “c” in the preceding paragraph, prior to Plaintiff's arrest and the
initiation of his prosecution in 2018, the New York City Police Department provided

questionable training’.

 

' The undersigned counsel for the Plaintiff has obtained other cases where they have been liable for failing to train.
See Exhibits which will be provided at a later date.
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 14 of 21

81. The aforesaid deliberate or de facto policies, procedures, regulations, practices and/or
customs (including the failure to properly instruct, train, supervise and/or discipline employees
with regard thereto) were implemented or tolerated by policymaking officials for the Defendant
New York City Police Department, including but not limited to, the Police Commissioner or his
precinct designee, who knew (or should have known):

a) to a moral certainty that such policies, procedures, regulations, practices and/or
customs concern issues that regularly arise in the investigation and prosecution of
criminal cases;

b) that such cases either present police employees with difficult choices of the sort
that instruction, training and/or supervision will make less difficult or that the
need for further instruction, training, supervision and/or discipline was
demonstrated by a history of police employees mishandling such situations as
well as the incentives that police employees have to make the wrong choice; and

c) that the wrong choice by such employees concerning such issues will frequently
cause a deprivation of the constitutional rights of criminal suspects or defendants
and cause them constitutional injury.

82. The aforementioned policymaking officials had the knowledge and notice alleged in the
preceding paragraph based upon other circumstances:

a) Civil lawsuits, some of which resulted in substantial civil settlements, credibly
alleging that police had falsified, exaggerated, or withheld material evidence, or
conducted searches or arrest without probable cause

b) Numerous decisions of the United States Supreme Court, the United States Court

of Appeal, and the New York Appellate Division, discussing the difficult issues
83.

Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 15 of 21

d)

that regularly arise under Brady as well as the probable cause requirement of the
Fourth Amendment;

Judicial decisions directly criticizing other Urban police departments for failing to
train and supervise officers in their Brady obligations and for failing to adopt
adequate Brady disclosure policies, see Carter v. Harrison, 612 F. Supp.749
(E.D.N.Y. 1985) (McLaughlin, D.J., adopting the Report and Recommendation of
US District Court Judge, Shira A. Scheindlin), and putting the NYPD on notice
that the City could be held liable for its failure to adequately train police officers
and investigators regarding their obligations to provide truthful testimony and to
disclose evidence that favors criminal defendants under Brady, see Walker v. City
of New York, 974 F.2d 293 (2d Cir. 1992), and Carter v. Harrison, supra;

The inherent obviousness of the need to train, supervise and discipline police
officers in such obligations to counteract the pressure on officers and the powerful

incentives they have to close cases and to obtain arrests and convictions.

Under the principles of municipal liability for federal civil rights violations, the City

Police Chief (or his authorized delegates), has final responsibility for training. instructing,

supervising, and disciplining police personnel with respect to the investigation and prosecution

of criminal matters, including constitutional requirements governing the interrogation of

witnesses, the initiation of criminal prosecutions, and the disclosure of Brady material.

84.

The Police Commissioner, personally and/or through his authorized delegates, at all

relevant times had final authority, and constitute a City policymaker for whom the city is liable,

with respect to compliance by New York City Police Department employees with the above-

mentioned constitutional requirements.
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 16 of 21

85. During all time material to this Complaint, the Police Commissioner owed a duty to the
public at large and to Plaintiff, which he knowingly and intentionally breached, or to which he
was deliberately indifferent, to implement policies, procedures, customs, practices, training and
discipline sufficient to prevent or deter conduct by his subordinates violating the aforementioned
constitutional rights of criminal suspects or defendants and of other members of the Public.

86. The aforesaid policies, procedures, regulations, practices and/or customs of Defendant
City of New York and the named and unnamed police officers were collectively and individually
a substantial factor in bringing about the aforesaid violations by the Individual Police Defendants
of Plaintiffs rights under the Constitution and laws of the United States.

87. By virtue of the Foregoing, Defendant City of New York, is liable for having
substantially caused the foregoing violations of Plaintiffs constitutional rights and his

constitutional injuries.

EIGHTH CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
(Monell/42 U.S.C. § 1983: Claim Against Defendant City of New York
For the Actions of The City of New York Police Department)

88. Plaintiff repeats and realleges each and every allegation contained in paragraphs “1”
through “87” as if fully set forth herein.

89. At the time of Plaintiffs initial prosecution, there was a Mayor and Police
Commissioner. As of February 11, 2018, Bill de Blasio was the Mayor and James P. O’Neill was
the Police Commissioner of the City of New York, maintained a policy, custom and/or practice
of deliberate indifference to violations by his employees of the constitutional rights of
individuals who were investigated and prosecuted in the various Traffic Violations Bureau,

including, but not limited to, abuse of process, manufacturing of false evidence and testimony
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 17 of 21

through giving false evidence, Brady violations, reliance on false or misleading evidence and
argument at trial (“the policy”), and covering up the same.

90. This policy began in this instance with the previous elected District Attorney’s induction
as District Attorney in 2011 and has continued to this day, even with the change of District
Attorneys.

91. The policy permits, encourages, or acquiesces the commission of, constitutional
violations of the rights of suspects and defendants by Police. The policy led directly to the
violations of Plaintiffs constitutional rights before and during his trial, and the subsequent
cover-up of police wrongdoing, which greatly prolonged Plaintiff's wrongful imprisonment and
other damages.

92. More specifically, it was the police of the City of New York to directly encourage, or be
indifferent to and thereby indirectly encourage, Police, investigators, and the New York City
Police Department. The above law enforcement officials would use the following illegal tactics
to coerce witnesses.

93. In this regard, the three officers on the scene were permitted to refrain from making a
record that Plaintiff had passed breathalyzer test.

94. While prosecutors are told in theory to comply with their Brady Obligations, they were
not told there would be any negative consequence to them if they failed to, and in fact there was
none.

95. Upon information and belief, the City of New York Police Department had no employee
handbook, manual, or other document setting forth any disciplinary process for such misconduct

or potential sanctions for them.
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 18 of 21

96. Despite a partial listing (see Exhibit .... of the court decisions, finding that prosecutors
had wrongfully failed to disclosed evidence actually or potentially favorable to the defense that
should have been disclosed under Brady, Rosario, or Statutorily-mandated discovery procedures,
or otherwise had engaged in conduct that misled the court, jury, and/or defense, none of the
prosecutors involved were disciplined. They were not fired or suspended, fined or demoted.
Notations were not placed in their personal files. They were not reported to outside disciplinary
bodies. To the contrary, in opposing defendants’ efforts to overturn their convictions in such
cases, the almost always defended the propriety of his
assistants’ behavior, thereby ratifying it or at least signaling his tolerance of it.

97. One case brought before the City of New York during the time period of Plaintiff's
prosecution, evidenced the above policy and patterns of misconduct by the Mount Vernon Police
Department, and Detective Daniel Ibanez in particular, signaling approval or toleration of such
behavior. (See Ibanez federal lawsuit, SDNY 2017.)

98. Courts have condemned the “egregious” behavior of the District Attorney’s Offices in
“legally” coer[ing] testimony.” Rochin v. California, 342 U. 165, 172 (1952) (conduct that
“shocks the conscience”). “Experience has taught that such reliance offers only chilly comfort to

prejudices defendants, no less than to innocent victimized witnesses, and to maintenance of the

integrity of the criminal justice process.” Id

99. The aforesaid policies, procedures, regulations, practices and/or customs of Defendants
City of New York were collectively and individually a substantial factor in bringing about the
aforesaid violations of Plaintiff's rights under the Constitution and Laws of the United States and

in causing his damages.
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 19 of 21

100. Under the principles of municipal liability for federal civil rights violations, the Police
Commissioner of the City of New York (or his authorized delegates) has final managerial
responsibility for training, instructing, supervising and disciplining attorneys and other
employees in his office regarding their conduct in the prosecution of criminal matters, including,
but not limited to, their policies, procedures, customs and practices sufficient to prevent, deter
and avoid conduct by their subordinated violating the aforementioned constitutional rights of
criminal suspects or defendants and of other members of the public.

101. By virtue of the foregoing, Defendant City of New York (Police Department) is liable for
having substantially caused the foregoing violations of Plaintiffs constitutional rights and his

resultant injuries.

STATE CLAIMS AGAINST MUNICIPAL DEFENDANTS
NINTH CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
MALICIOUS PROSECUTION

102. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs numbered \“1” through “101” with the same force and effect as if fully set forth
herein.

103. Defendants provided the Traffic Violation Bureau Judges with false information in an
attempt to induce the prosecution of Plaintiff Jamahl Bracey.

104. Defendants importuned the Traffic Violations Bureau to prosecute Plaintiff Jamahl
Bracey as of , when he received the charges against him. (See exhibit 2)

105. All Defendants were directly and actively involved in the initiation of the traffic
proceedings against Plaintiff Jamahl Bracey.

106. Defendants knew or should have known there were no probable cause to initiate traffic

violation proceedings against Plaintiff Jamahl Bracey.
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 20 of 21

107. All Defendants were motivated by actual malice in initiating criminal proceedings against
Plaintiff Jamahl Bracey.

108. The aforementioned conduct was negligent and caused severe emotional distress to
Plaintiff Jamahl Bracey.

109. The aforementioned conduct was committed by all Defendants while acting within the
scope of their employment.

110. The aforementioned conduct was committed by all Defendants while acting in
furtherance of their employment with the City of New York City Department.

111. As a result of the aforementioned conduct, Plaintiff Jamahl Bracey suffered severe
emotional distress, physical and mental injury, together with embarrassment, humiliation, shock,
fright and loss of freedom.

TENTH CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
NEGLIGENT HIRING SUPERVISON AND RETENTION

112. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “111” with the same force and effect as if fully set forth herein.

113. Upon information and belief, defendants failed to use reasonable care in hiring and
retention of all Defendants.

114. Defendants, the City of New York Police Department knew, or should have known, in
the exercise of reasonable care, the propensities of all Defendants, to engage in the wrongful
conduct heretofore alleged in this Complaint.

115. As a result of the conduct of the Defendants, City of New York, and all individual
Defendants, Plaintiff Jamahl Bracey sustained, inter alia, emotional distress, embarrassment,

and humiliation, deprivation of his constitutional rights, and punitive special damages.
Case 1:20-cv-06768 Document1 Filed 08/21/20 Page 21 of 21

ELEVENTH CLAIM FOR RELIEF UNDER NEW YORK STATE LAW
NEGLIGENT TRAINING AND SUPERVISION

116. Plaintiff repeats, reiterates and realleges each and every allegation contained in paragraphs “1” through
“115” with the same force and effect as if fully set forth herein.

117. Upon information and belief, defendants and the City of New York Police Department, failed to use
reasonable care in the training and supervision of Defendants herein named.

118. As a result of the conduct of the Defendants, Plaintiff Jamahl Bracey sustained, inter alia, emotional
distress, embarrassment, and humiliation, deprivation of his constitutional rights, and other delineated rights,
punitive and special damages.

119. As a result of the foregoing, Plaintiff Jamahl Bracey is entitled to compensatory damages against
defendants, City of New York Police Department, $100,000.00 (one hundred thousand dollars) and is further
entitled to punitive damages in the sum of $1, 000,000.00 (one million dollars) each.

WHEREFORE, Plaintiff demands judgment against the municipal Defendant in the sum of $10, 000, 000 (ten
million dollars) in compensatory damages, and further demands judgment against Defendants Police Officer
Jonathan Ruiz, Sgt. Thompson, and one unnamed female police officer in the sum of $100,000.00 (One Hundred

Thousand dollars) each in punitive damages, plus reasonable attorney’s fee.

Dated: New York, New York
August 20, 2020

 

\ Kirn p D. \\ A Ro

Pamela D. Hayes, Esq., (PH 2737)
200 57% Street, Suite 708

New York, New York 10019

Tel: (212) 687-8724

Fax: (212) 956-9891

Email: pamhayes7777@gmail.com

TO: Clerk, United States District Court, SDNY
All Attorneys for Defendants
Corporation Counsel for the City of New York
Department of Law
